Opinion

PER CURIAM.
The plaintiff, Donald D. Bowers, appeals, following our grant of certification, from the judgment of the Appellate Court, which affirmed the trial court’s judgment holding the plaintiff in contempt of court for wilfully violating the court’s order regarding a child support arrearage. Bowers v. Bowers, 61 Conn. App. 75, 762 A.2d 515 (2000). We granted the plaintiffs *711petition for certification to appeal limited to the following issue: “Did the Appellate Court properly conclude that the trial court had properly concluded that the plaintiff had wilfully violated an order of the court?” Bowers v. Bowers, 255 Conn. 939, 767 A.2d 1121 (2001).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.